            Case 5:19-cv-00046-MTT Document 1 Filed 02/11/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

QAISAR KHAN,                                         )
an individual,                                       )
                                                     )      CASE NO.:
               Plaintiff,                            )
vs.                                                  )
                                                     )
NORTHGATE VILLAGE PARTNERS, LLC,                     )
a Georgia Limited Liability Company,                 )
                                                     )
            Defendant.                               )
___________________________________/                 )

                                         COMPLAINT

       Plaintiff, QAISAR KHAN, through his undersigned counsel, hereby files this Complaint

and sues NORTHGATE VILLAGE PARTNERS, LLC, a Georgia Limited Liability Company,

for injunctive relief, attorney’s fees and costs pursuant to 42 U.S.C. § 12181 et. seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and allege:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et. seq., (hereinafter referred to as the

“ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and Rule 3.4, Local

Rules of the United States District Court for the Middle District of Georgia.

       3.      Plaintiff, QAISAR KHAN, (hereinafter referred to as “MR. KHAN”), is a

resident of Pasco County, Florida. However, Plaintiff frequently travels to the Macon/Warner

Robbins area several times a year to visit close family members who reside there.

       4.      QAISAR KHAN is a qualified individual with a disability under the ADA and


                                                1
            Case 5:19-cv-00046-MTT Document 1 Filed 02/11/19 Page 2 of 5



Florida Statutes. In 2003, MR. KHAN suffered a severe injury to his back resulting in trauma to

his T4 and T5 vertebrae. As a result, he is paralyzed from the waist down.

       5.      MR. KHAN’s disability, at all times material hereto, impairs his ability to walk

and stand, major life activities, and requires him to use a wheelchair to ambulate.

       6.      Defendant, NORTHGATE VILLAGE PARTNERS, LLC, a Georgia Limited

Liability Company, (hereinafter referred to as “NORTHGATE”), is registered to do business in

the State of Georgia. Upon information and belief, defendant is the owner and/or operator of the

real property and improvements which are the subject of this action, to wit: the Property,

Northgate Village, located at 3076 Riverside Drive, Macon, Georgia 31210.

       7.      All events giving rise to this lawsuit occurred in the Middle District of Georgia,

Bibb County, Georgia.

                           COUNT I - VIOLATION OF TITLE III OF THE
                             AMERICANS WITH DISABILITIES ACT

       8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

       9.      The Property, a shopping plaza, is open to the public and provides goods and

services to the public.

       10.     MR. KHAN has visited the Property and attempted to utilize the facilities offered

at the Property.

       11.     While at the Property, MR. KHAN experienced serious difficulty accessing the

goods and utilizing the services therein due to the architectural barriers discussed herein.

       12.     MR. KHAN continues to desire to visit the Property, but fears that he will

continue to experience serious difficulty due to the barriers discussed herein, which still exist.



                                                  2
          Case 5:19-cv-00046-MTT Document 1 Filed 02/11/19 Page 3 of 5



       13.     MR. KHAN plans to and will visit the property in the near future to utilize the

goods and services offered thereon. However, but for the existing barriers to access, MR. KHAN

would visit the Property more often.

       14.     Defendant is in violation of 42 U.S.C. § 12181 et. seq. and 28 C.F.R. § 36.302 et.

seq. and is discriminating against the Plaintiff due to Defendant’s failure to provide and/or

correct, inter alia, the following architectural barriers which Plaintiff personally encountered and

which hindered his access to the Property:

                       A.      Plaintiff encountered inaccessible parking spaces designated for

               disabled use throughout the Property due to a lack of full access aisles and

               inadequately narrow dimensions of the disabled use parking spaces. These issues

               caused Plaintiff difficulty when transferring into and out of his vehicle and

               exposed him to an increased risk from vehicular traffic within the parking lot.

                       B.      Plaintiff encountered inaccessible disabled use parking spaces

               which lacked signage to designate them as exclusively for disabled use. This

               issue made it more difficult to find accessible parking.

                       C.      Plaintiff encountered inaccessible parking spaces designated for

               disabled use throughout the Property due to excessive slopes.          These issues

               caused Plaintiff difficulty when transferring into and out of his vehicle and

               increased his risk of a fall.

                       D.      Plaintiff encountered inaccessible curb ramps throughout the

               Property, particularly near 20’s Pub, Dollar General and Fresh Air BBQ due to

               steep slopes, steep side flares and disrepair. These issues caused Plaintiff

               difficulty when maneuvering over the curb ramps and increased his risk of a fall.


                                                 3
           Case 5:19-cv-00046-MTT Document 1 Filed 02/11/19 Page 4 of 5



       15.     Defendant either does not have a policy to assist people with disabilities or

refuses to enforce such a policy if it does exist.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s fees, costs, and

litigation expenses paid by Defendant.

       WHEREFORE, the Plaintiff demands judgment against NORTHGATE VILLAGE

PARTNERS, LLC, and requests the following injunctive and declaratory relief:

               A.      That the Court declares that the Property owned and operated by

                       Defendant is in violation of the ADA;

               B.      That the Court enter an Order directing Defendant to alter its

                       property to make it accessible and useable by individuals with

                       disabilities to the full extent required by Title III of the ADA;

               C.      That the Court enter an Order directing Defendant to evaluate and

                       neutralize its policies and procedures towards persons with

                       disabilities for such reasonable time so as to allow Defendant to

                       undertake and complete corrective procedures;


                                                     4
         Case 5:19-cv-00046-MTT Document 1 Filed 02/11/19 Page 5 of 5



              D.     That the Court award reasonable attorney’s fees, costs (including

                     expert fees), and other expenses of suit, to the Plaintiff; and

              E.     That the Court award such other and further relief as it deems

                     necessary, just and proper.

Dated: February 11, 2019

                                    Respectfully Submitted,

                                    KU & MUSSMAN, P.A.
                                    Attorneys for Plaintiff
                                    18501 Pines Blvd, Suite 209-A
                                    Pembroke Pines, FL 33029
                                    Tel: (305) 891-1322
                                    Fax: (305) 891-4512


                                    By: /s/ John A. Moore             .




                                            John A. Moore, Esq.
                                            Georgia Bar No.: 519792
                                            Of Counsel
                                            The Moore Law Group, LLC
                                            1745 Martin Luther King Jr., Drive
                                            Atlanta, GA 30314
                                            Tel.: (678) 288-5601
                                            Fax: (888) 553-0071
                                            Email: jmoore@moorelawllc.com
                                            Attorney for Plaintiff




                                                5
